 In theMatterOfSEACOASTTELEPHONECOMPANY,EMPLOYERandSOUTHERN FEDERATION OF TELEPHONEWORKERS(N. F. T. W.),PETITIONERCase No. 10-R-fd490.-Decided June 11, 1947Mr. E. T. Campbell,of Georgetown, S. C., for the Employer.Mr. F. J. Beaver,of Charleston, S. C., for the Petitioner.Mr. J. R. May,of Sumter, S. C., andMrs. Ethel Baker TWhite,ofAtlanta, Ga., for the Intervenor.Mr. Leonard J. Mandl,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at George-town, South Carolina, on April 18, 1947, before Oscar Geltman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSeacoast Telephone Company, a South Carolina corporation, isengaged in the business of supplying local and long distance telephoneservice.Its principal office is at Georgetown, South Carolina. Itmaintainslocalswitchboard exchanges at Georgetown, Myrtle Beach,and Andrews, all in South Carolina.During 1946, the Employerpurchased parts and equipment valued at more than $40,000, all ofwhich was shipped to it from points outside the State of South Caro-lina.During the same period, between 30 and 40 percent o f the Em-ployer's revenue came from toll calls, and of this revenue approxi-mately 50 percent came from the telephone service supplied by theEmployer in connection with telephone calls to or from points outsidethe State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.74 N. L. R. B., No. 16.60 SEACOAST TELEPHONE COMPANYII.THE ORGANIZATIONS INVOLVED61The Petitioner is a labor organization affiliated with the NationalFederation of Telephone Workers, claiming to represent employeesof the Employer.International Brotherhood of Electrical Workers herein called theIntervenor, is a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer.III.TILE QUEST [ON CONCERNING REPRESENTATIONOn or about January 15, 1947, the Petitioner sought recognitionfrom the Employer as the exclusive bargaining representative of theEmployer's employees.The Employer refused to grant such recog-nition on the ground that it had a current contract with the Inter-venor.On November 7, 1945, the Employer and the Intervenor executeda 1-year collective bargaining agreement covering the Employer'shourly paid plant and traffic employees.The contract contains anautomatic renewal clause which provides that either party desiringto change or terminate the agreement must notify the other partyin writing at least 30 days prior to the expiration date or the contractwill be renewed. It further provides that where notice is given of adesire to change, the nature of the change must be specified in thenotice.On September 25, 1946, the Intervenor wrote to the Employerstating that it desired to modify the agreement, and proposed sub-stantial changes in wage rates and the adoption of a union-shop pro-vision.The Employer, in a written reply, stated that due to the pro-posed cancellation of its franchise it was not in a position to obligateitself to continue its agreement with the Intervenor, and specificallyrejected each of the changes requested.Thereafter, early in Novem-ber, and again on December 12, 1946, negotiations were conductedbetween representatives of the Employer and the Intervenor, but noagreement was reached on the Intervenor's demands.On January 3,1947, the Intervenor filed with the proper Government departmentsa notice of intention to strike under the Smith-Connally Act.Inasmuch as the Intervenor gave appropriate notice to the Em-ployer of its intention to modify its contract with the Employer,thereby staying the operation of the automatic renewal clause, wefind that the aforesaid contract is not a bar to this proceeding.'Matter of Monolith Portland Cement Company,72 N. L.R B 35;Matter ofRiggiOptical Company,67 N.L. R. B. 565;Matter of American Woolen Company,57 N L R. B.647. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner requests a unit of all employees in the plant andtraffic departments in the Employer's Georgetown, Myrtle Beach,and Andrews exchanges, including telephone operators, the ground-man, installer, lineman, and combination man, but excluding thechief operators and the cable splicer.2The Intervenor does not objectto the composition of the unit, but would include the cable splicerand would also include the chief operators so long as they performactual work at the switchboard.The Employer takes no positionas to the appropriate unit.The disputed categories will be discussed below:Cable splicer:This employee takes care of the general repair ofequipment outside the Employer's exchange.He assigns work to fouremployees in the classifications of groundman, combination man, andlineman.He does not have the power to change or effectively recom-mend a change in the status of any employee.He has been included inthe unit set forth in the bargaining contract between the Employer andthe Intervenor.We find that he is not a supervisor within our cus-tomary definition.Accordingly, we shall include him.Chief operators:There are 2 employees in this category, 1 at George-town and the other at Myrtle Beach. Their duties are similar,although the former is in charge of 12 operators and the latter is incharge of 'only 5 operators.When traffic is very heavy and in thetemporary absence of regulator operators, the chief operators performoperating duties.At all other times, they supervise the operatorsunder them, arranging working hours, correcting mistakes, and show-ing the operators the proper method of handling calls and operatingthe apparatus.The contract between the Employer and the Inter-venor says nothing about the inclusion or exclusion of chief operators,but in practice, the chief operator at the Myrtle Beach exchange wasincluded, and the chief operator at the Georgetown exchange wasexcluded.Inasmuch as the record shows that chief operators,wherever located, effectively recommend changes in the status of em-ployees under their supervision, we find that they possess supervisoryauthority within our customary definition.Accordingly, we shall ex-clude all chief operators.2 This unit is substantially the same as the one set forth in the contract between theIntervenor and the Employer, except for the requested exclusion of chief operators andthe cable splicers. SEACOAST TELEPHONECOMPANYWe find that all employees in the plant and traffic departments ill.the Employer's Georgetown, Myrtle Beach, and Andrews exchanges,including telephone operators, the groundman, installer, lineman,combination mitn, and cable splicer, but excluding chief operators, andall or any other supervisory employees with authority to hire, promote,,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for-the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTION 3.As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Seacoast Telephone Company,Georgetown, South Carolina, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether theydesire to be represented by Southern Federation of Telephone Workers(N. F. T. W.), or by International Brotherhood of Electrical Workers.(A. F. L.), for the purposes of collective bargaining, or by neither.CIIAIriMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.3Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director, have its name removed from the ballot.755420-48-vol 74-6